Mr. Justice Pam delivered the opinion of the court. 3. Witnesses, § 212*—question not within direct examination. Questions on cross-examination which are not within the scope of the direct examination are properly excluded. 4. Appeal and ebbor, § 1235*—when acquiescence bars review. Although under Practice Act, sec. 81 (J. & A. 8618), where a cause is brought up for review upon a stenographic report, it is not necessary to preserve an exception, still the record must show that the ruling complained of was an adverse one, hence cross-errors based upon instructions not to allow interest will not be considered where the attitude of counsel for the complaining party indicated acquiescence therein.